COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-433-CR


ANTHONY D. WASHINGTON                                           APPELLANT

                                             V.

THE STATE OF TEXAS                                                    STATE

                                         ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

     Appellant Anthony D. Washington appeals his twelve-year sentence for

robbery.2 We affirm.

     In an open plea to the trial court, appellant pleaded guilty to robbery.

After hearing evidence and argument, the trial court sentenced appellant to



     1
         … See T EX. R. A PP. P. 47.4.
     2
         … See Tex. Penal Code Ann. §§ 12.33, 29.02(a)(2) (Vernon 2003).
twelve years’ confinement in the Institutional Division of the Texas Department

of Criminal Justice.

      In his sole point on appeal, appellant contends that the trial court abused

its discretion in sentencing him to twelve years’ confinement because the

sentence was disproportionate to the crime committed.

      Although appellant timely filed a motion for new trial, he has failed to

preserve his complaint because the record does not indicate that he presented

his motion for new trial to the trial court.3    The term “present” means the

record must show that the movant for a new trial sustained the burden of

actually delivering the motion for new trial to the attention or actual notice of

the trial court.4   Here, the record establishes that Appellant timely filed his

motion for new trial, but it does not show that he actually delivered it to the

trial court or otherwise brought it to the trial court’s attention.5 Accordingly,


      3
        … T EX. R. A PP. P. 21.6 (providing generally that defendant must present
motion for new trial to trial court within ten days of its filing); Thompson v.
State, 243 S.W.3d 774, 775–76 (Tex. App.—Fort Worth 2007, pet. ref’d);
Crawford v. State, No. 02-04-00299-CR, 2005 WL 1477958 (Tex. App.—Fort
Worth June 23, 2005, pet. ref’d) (not designated for publication) (holding that
disproportionate sentence claim must be preserved for appellate review); see
Carranza v. State, 960 S.W.2d 76, 78 (Tex. Crim. App. 1998) (holding that
appellant had burden not only to file motion for new trial, but also to “present”
it to the trial court).
      4
          … Carranza, 960 S.W.2d at 79.
      5
          … See T EX. R. A PP. P. 21.6; Carranza, 960 S.W.2d at 79.

                                         2
because   appellant   did   not   preserve   his   claim   regarding   the   alleged

disproportionate sentencing, we overrule his sole point.         The trial court’s

judgment is affirmed.

                                                   PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

PUBLISH

DELIVERED: August 29, 2008




                                        3